EGA EMERGING GLOBAL SHARES TRUST Supplement dated November 24, 2014 to the Statement of Additional Information dated July 29, 2014 for each of the following series of EGA Emerging Global Shares Trust (the “Trust”): Fund Ticker EGShares Beyond BRICs Emerging Asia Consumer ETF EGShares EM Asia Consumer ETF ACON EGShares Emerging Markets Consumer Small Cap ETF SCON EGShares Emerging Markets Core Balanced ETF CRBL Effective December 1, 2014, the address of the Trust, including each Trustee and Officer of the Trust, is changing to 155 West 19th Street, New York, NY 10011, and all references to “171 East Ridgewood Ave., Ridgewood, NJ 07450” will be replaced with “155 West 19th Street, New York, NY 10011.”
